                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

SALLY MARIE LASHLEY,                              CV 17-110-BLG-TJC

                     Plaintiff,
                                                  ORDER GRANTING
vs.                                               PLAINTIFF’S
                                                  APPLICATION FOR
NANCY A. BERRYHILL, Acting                        AWARD OF EAJA FEES
Commissioner of Social Security
Administration,

                     Defendant.



      On September 30, 2018, the Court remanded this case to the Commissioner

for further administrative proceedings. (Doc. 16.) That same day, the Clerk of Court

entered a separate judgment. (Doc. 17.)

      Plaintiff has now filed a motion for attorney’s fees under the Equal Access to

Justice Act (“EAJA”). (Doc. 18.) Plaintiff requests $6,553.11 in attorney’s fees.

Plaintiff’s counsel represents the Commissioner does not oppose the motion.

      There being no objection from the Commissioner, the Court will grant the

motion. Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Application for

Award of EAJA Fees is GRANTED.

///
      The Commissioner must promptly pay Plaintiff’s counsel attorney fees in

the amount of $6,553.11.

      DATED this11th day of December, 2018.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
